UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-6690


RODERICK JEROME ENGLISH,

                       Plaintiff – Appellant,

          v.

WILLIAM R. BYARS, JR.; R. SALTBURG; CHERON M. HESS; ANN
HALLMAN;   JANNITA GATSON; CHRISTOPHER  FLORAN  BRADFORD
DRAWLINSON,

                       Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.    Joseph F. Anderson, Jr., District
Judge. (1:13-cv-02858-JFA)


Submitted:   August 21, 2014                 Decided:   August 26, 2014


Before SHEDD, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roderick Jerome English, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Roderick Jerome English appeals the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 42 U.S.C. § 1983 (2012) complaint.                     We

have     reviewed   the     record   and     find    no   reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.     English v. Byars, No. 1:13-cv-02858-JFA (D.S.C. Apr. 1,

2014).     We dispense with oral argument because the facts and

legal    contentions     are    adequately   presented     in   the   materials

before    this   court    and   argument   would    not   aid   the   decisional

process.



                                                                        AFFIRMED




                                       2